Citation Nr: 0918930	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  99-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.  

2.  Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1963 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Huntington, 
West Virginia, and New York, New York.  A rating decision in 
August 1997 found that new and material evidence had not been 
presented to reopen the service connection claim and denied 
benefits under 38 C.F.R. § 4.30.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in February 2000 concerning the service 
connection issue and the temporary total disability rating 
issue.  He also testified at a videoconference hearing before 
the Board in July 2006; the undersigned Veterans Law Judge 
presided at that hearing.  

The Board previously considered this case in February 2008.  
At that time, two additional issues were denied.  Those 
issues, therefore, are no longer before the Board.  The Board 
also considered the issue of whether new and material 
evidence had been presented to reopen the Veteran's claim for 
service connection for residuals of a left ankle injury.  The 
Board reopened the claim and remanded the appeal for further 
development of the evidence, deferring appellate 
consideration of the issue concerning a temporary total 
disability rating for convalescence.  The requested 
development has been completed to the extent possible, and 
the remaining issues are now ready for final appellate 
review.  




FINDINGS OF FACT

1.  The evidence shows that the Veteran did not sustain a 
left ankle injury during service.  

2.  The Veteran has claimed a temporary total disability 
rating for convalescence due to surgery on the toes of his 
left foot.  

3.  The medical evidence shows that the Veteran had surgery 
in 1997 to correct mallet and hammertoe contractures of his 
left first through fourth toes that were due to residuals of 
a left ankle fracture.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
residuals of a left ankle injury.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  There is no legal entitlement to a temporary total 
disability rating for convalescence.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.30 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Service connection for residuals of a left ankle injury

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service treatment records are silent for any mention of 
complaints or abnormal clinical findings regarding the 
Veteran's left ankle.  The report of his enlistment 
examination in April 1963 indicates that examination of the 
lower extremities was normal.  The Medical History section of 
the separation examination report that was completed by the 
Veteran in September 1969 does not mention a left ankle 
injury or any left ankle complaints, and the examiner 
indicated that examination of the lower extremities was 
normal.  However, the records do document that he sustained 
an injury to his right leg, with a hematoma of the 
gastrocnemius muscle, in a football game in October 1967.  A 
typewritten record dated in December 1967 also refers to the 
football game injury and states that the Veteran injured his 
ankle, although "shoulder" had been erased and "ankle" was 
typewritten over it.  The service treatment records also show 
that the Veteran was injured in a motor vehicle accident in 
October 1968 when his truck was struck by another vehicle.  
The records show that he sustained lacerations of the right 
forehead, eyebrow, and cheek, but no significant eye injury 
was found.  The lacerations were sutured.  X-rays did reveal 
a depressed fracture fragment of the right orbit.  
Approximately two weeks later, the Veteran underwent a 
revision of an L-shaped scar under his right eye.  The 
records of that treatment do not mention any injury to either 
ankle.  

On the Veteran's original claim for VA compensation benefits 
in January 1970 he claimed service connection for residuals 
of a right ankle injury, which he reportedly sustained in 
July 1967.  

On VA compensation examination in March 1970, the examiner 
noted the Veteran's reported history of having fractured his 
left ankle playing baseball; no date was given for that 
injury.  Clinical examination of his ankles revealed no 
abnormality, except for a one-fourth inch by one-eighth inch 
nontender, non-depressed scar on the medial aspect of the 
left ankle.  The request for x-rays of the Veteran's ankles 
at that time noted a history of a fracture of the left ankle.  
The radiologist's report noted only what appeared to be an 
old fracture at the posterior margin of the right tibia.  The 
diagnoses listed by the VA examiner included only "healed 
fracture right ankle."  

A rating decision in November 1970 established service 
connection for residuals of an injury of the right ankle and 
assigned a zero percent rating.  

Another VA compensation examination was conducted in October 
1986 in conjunction with a claim concerning another 
disability.  However, the examiner recorded the Veteran's 
history of having sustained a compound fracture of his left 
ankle in 1963, and had undergone fusion of the left ankle in 
1973.  The left ankle was noted to be rigid and ankylosed, 
with marked limitation of motion in all directions.  The 
examiner did not comment on the Veteran's right ankle.  

The Board notes that multiple requests for records of the 
Veteran's private treatment for his left ankle in the 1970s 
have failed to yield any records.  

On the basis of the October 1986 examination, a rating 
decision in December 1986 increased the rating for the 
service-connected right ankle disability, without mentioning 
the left ankle.  

The summaries of a VA hospitalization for another disorder in 
January and March 1989 recorded the Veteran's past medical 
history as including having crushed his left ankle in Vietnam 
when his truck hit a mine, with subsequent open reduction and 
internal fixation.  The hardware was later removed, and the 
ankle was later re-broken and casted.  Reportedly, 
considerations included amputation or fusion, but the Veteran 
chose fusion because of the fact that he had played 
semi-professional sports before his induction and earlier in 
service.  According to the summary, the Veteran finally had 
the ankle fused at a private facility, with the subsequent 
surgery from 1974 to 1978.  

VA clinic records show that the Veteran underwent a 
cheilectomy of the left first metatarsal in April 1989.  A 
report dated in April 1990, however, referred to the 
Veteran's history of a subtalar fusion of the right ankle and 
cheilectomy of the right first metatarsal in 1989; subsequent 
records noted that the surgeries were to his left ankle and 
foot.  

A rating decision in April 1991 determined that the December 
1986 rating decision was clearly and unmistakably erroneous 
in increasing the rating for the Veteran's service-connected 
right ankle disability, because the examination on which the 
increase was based referred to his left ankle, as discussed 
above.  Accordingly, the April 1991 rating decision decreased 
the rating for the right ankle disability to zero percent 
based on the evidence of record.  

In a statement dated in August 1996, the Veteran described 
numerous experiences that occurred while he was in Vietnam, 
including an incident during the Tet offensive in 1968 when 
he was driving to his quarters after work.  He stated that he 
"didn't know what hit [him]."  He indicated he sustained a 
broken right orbit, nose, and teeth, with many shrapnel 
wounds, and a crushed left foot.  

In March 1995, the Veteran submitted photocopies (not 
originals) of service treatment records dated from May 1967 
to July 1967 that clearly show that he had twisted his right 
ankle playing baseball, sustaining a severe sprain or a 
strain, and that a short leg cast was applied for several 
weeks.  X-rays showed soft tissue swelling of the right 
ankle, as well as a possible chip fracture in the area of the 
right posterior malleolus.  Following removal of the cast, 
ice, rest, and Darvon were prescribed.  A record in July 1967 
noted recurrent, mild soft tissue strain of the right ankle, 
no fracture, and no ligamentous instability.  It is very 
clear that each of the records that were submitted was 
altered to reflect that each notation was to the left ankle, 
rather than the right.  

In February 1997, the Veteran's representative again 
submitted the same altered copies of service treatment 
records in support of his claim for service connection for 
residuals of a left ankle injury.  The Veteran again 
submitted the very same records in October 1997.  The October 
1997 submission included a statement by the Veteran to the 
effect that it was his left ankle, not his right ankle, that 
should have been service-connected, and that it was his left 
ankle for which he had originally claimed service connection.  
As discussed above, however, the Veteran's original claim for 
VA disability benefits clearly stated that he was claiming 
service connection for residuals of a right ankle injury.  

The Veteran testified at a hearing before a Hearing Officer 
at the RO in February 2000 and at a videoconference hearing 
before the Board in July 2006.  At the 2000 hearing, he 
stated that he injured both ankles in service - "First I 
got hurt I think in '63, I got hurt playing football down in 
Virginia and in Vietnam I was in a truck accident and that is 
when I hurt my left ankle previous to playing football and 
baseball.  I re-fractured it in Vietnam in '68."  At the 
Board hearing in 2006, the Veteran indicated that a VA 
examiner in "like '83" had made a mistake, because it was 
his left ankle, rather than his right ankle, that was 
involved.  The Board observes, however, that there is no 
record that a VA compensation examiner examined the Veteran 
in 1983, unless he was referring to the initial compensation 
examiner in March 1970.  

In November 2002, the RO wrote the Veteran to request that he 
provide the originals of any service treatment records he had 
in his possession, in particular the originals of the records 
he had previously submitted.  He did not respond to that 
request.  

Pursuant to the Board's remand in February 2008, the RO again 
requested the Veteran to submit the originals of any service 
treatment records in his possession and, if he did not have 
any service treatment records, to specifically identify where 
he obtained the photocopies he had submitted in March 1995.  
No response from the Veteran has been received.  Multiple 
attempts by the RO to obtain additional service treatment 
records from official sources have been unsuccessful.  

The record also contains a letter from the Veteran's private 
physician written in August 1991, stating that the Veteran 
had been a patient of his since June 1990.  He noted that 
some of the Veteran's records stated that it was his right 
ankle that was injured in service, whereas others indicate 
that it was his left ankle.  The physician noted that it was 
"indeed his left ankle" that was injured.  He wrote that, 
"I am told by the patient that this injury did occur while 
he was in Viet Nam in a vehicle that was blown up.  As to not 
having this injury on his separation exam from the service I 
can not explain this action but I am sure that on review of 
his Viet Nam medical records you will find mention of this 
injury."  The Board finds that this medical opinion is 
entitled to no probative weight, since it was based entirely 
on the Veteran's own report of events that the RO has 
previously found - and the service treatment records show - 
to be inaccurate.  

The United States Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  Further, "[A] bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The Board recognizes that a medical opinion cannot be 
disregarded solely on the rationale that the opinion is based 
on a history provided by the veteran.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  But the Board may reject a medical 
opinion if it is found that other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).  In this case, the private physician clearly 
reviewed no other medical records prior to providing his 
opinion.  Further, despite the physician's assurance that 
verification of the in-service injury to the Veteran's left 
ankle would be found on review of his service treatment 
records, the official service treatment records (without 
reference to the photocopies of altered service treatment 
records submitted by the Veteran) clearly show that such an 
injury did not occur.  While the physician was unable to 
explain the lack of mention of a left ankle injury on the 
Veteran's separation examination, it can easily be explained 
by the fact that such an injury did not occur during service.  

The Board finds particularly revealing the fact that x-rays 
of the Veteran's ankles in conjunction with the March 1970 VA 
compensation examination did not reveal any evidence of a 
previous compound fracture of the left ankle with prior open 
reduction and internal fixation, whereas they did show a 
healed right ankle fracture.  Although a right ankle fracture 
was not noted in service, he was treated for a right leg 
injury in service and the healed right ankle fracture noted 
in March 1970 is, on its face, at least consistent with that 
right leg injury.  

The Board finds that the Veteran has no credibility as to 
whether he in fact injured his left ankle during service, 
owing to his submission of photocopies of multiple, clearly 
altered service treatment records and to his failure to 
respond to multiple requests - including by the Board - for 
the originals of those records.  In this regard, the Board 
would point out that the duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, his report that he sustained multiple injuries, 
including to his face and left ankle, when his truck was 
blown up by a mine, is not substantiated by the available 
service treatment records.  Conversely, the records do show 
that he sustained facial lacerations in an accident with 
another motor vehicle (not a mine explosion) while he was in 
Vietnam, but those records do not mention an injury to the 
left ankle, as they surely would have had such a severe 
injury occurred.  Moreover, notwithstanding the separation 
examiner's failure to note any abnormality of the Veteran's 
left ankle, the fact that the Veteran himself failed to 
report at that time a history of his alleged in-service left 
ankle injury and his reportedly ongoing problems with the 
ankle, provides significant evidence indicating that such an 
injury had not yet occurred.  

Although the medical record shows that the Veteran clearly 
did sustain a serious injury to his left ankle at some point, 
the Board finds that that such an injury did not occur in 
service.  

Because the evidence shows that the Veteran did not incur a 
left ankle injury in service, service connection for 
residuals of such an injury is not established.  

For all the foregoing reasons, the claim for must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

B.  Temporary total disability rating for convalescence

A total disability rating will be assigned following hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in:

(1)  Surgery necessitating at least one month of 
convalescence,

(2)  Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited), or

(3)  Immobilization by cast, without surgery, of one 
major joint or more.

38 C.F.R. § 4.30.  

In March 1997, the Veteran submitted a claim for a temporary 
total disability rating for convalescence following recent 
surgery on his left great toe.  A VA podiatrist in February 
1997 indicated that the Veteran had developed mallet and 
hammertoe contractures of his left first through fourth toes 
due to his left ankle disability.  

Because service connection for residuals of a left ankle 
injury has not been established, there is no legal 
entitlement to any rating for the disability.  See 
38 U.S.C.A. §§ 1110, 1131, 1155 (providing for payment of 
compensation for injury suffered or disease contracted in the 
line of duty).  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
Veteran's claim for a temporary total disability rating for 
convalescence is denied.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a June 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in August 1997.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the June 2002 letter, 
and so is harmless.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, including at a hearing.  Also, in March 2008, the 
Appeals Management Center notified the Veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity, 
including at two hearings, to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, VA and 
private treatment records covering the entire period of the 
appeal have been received.  No further development action is 
necessary.  


ORDER

Service connection for residuals of a left ankle injury is 
denied.  

A temporary total disability rating for convalescence under 
the provisions of 38 C.F.R. § 4.30 is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


